internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b04 plr-122344-03 date date j date agency activity a_trust dear this letter responds to your date request that we supplement our letter_ruling dated date plr-152312-01 the prior letter_ruling the information submitted for consideration is summarized below capitalized terms not defined in this letter have the meanings assigned them in the prior letter_ruling the rulings contained in this letter are based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the prior letter_ruling addresses certain federal_income_tax consequences of the formation of controlled a and controlled b and the distribution by distributing of all of the controlled a stock and the controlled b stock to shareholder shareholder shareholder and shareholder in exchange for distributing stock held by each shareholder the proposed transaction was completed on date plr-122344-03 facts agency administers several business a programs including one that provides subsidies to individuals and certain entities for activity a distributing controlled a and controlled b each participate in the same subsidy program after the proposed transaction was completed agency partially denied the benefits that were applied for by controlled a and controlled b the denial was due to shareholder 1's direct and beneficial_ownership_of_stock of distributing controlled a and controlled b as determined under agency's rules and regulations pursuant to those rules and regulations two of shareholder 1's direct or beneficial_ownership interests in distributing controlled a or controlled b must be eliminated in order for controlled a and controlled b to become fully eligible for program benefits accordingly distributing has proposed the following transaction the stock purchases i ii iii shareholder will purchase all of the controlled a stock held by shareholder shareholder will purchase all of the controlled b stock held by shareholder shareholder will purchase j percent of the distributing stock held by shareholder after the stock purchases are completed shareholder will terminate and pursuant to its terms distribute its remaining distributing stock to trust the trust distribution shareholder is the life_beneficiary of trust and holds a power_of_appointment over the remainder_interest in trust representations in response to these changes distributing reaffirms the representations set forth in the prior letter_ruling as of date and makes the following representations concerning the transaction described above u at the time of the proposed transaction none of the parties to the proposed transaction had any reason to believe that the consummation of the proposed transaction would affect either controlled a's or controlled b's eligibility for program benefits v at no time before the proposed transaction did any of the parties to the proposed transaction discuss a subsequent sale of shareholder 5's distributing stock controlled a stock or controlled b stock plr-122344-03 w shareholder will provide by will that upon shareholder 1's death the stock of distributing controlled a and controlled b held by trust and shareholder directly will be distributed to the shareholder owning the balance of the stock of each respective corporation x the trustees of trust will give shareholder an irrevocable proxy for the term of trust concerning the voting of the distributing stock held by trust ruling based solely on the information and representations submitted with the original and supplemental ruling requests we rule that neither the stock purchases nor the trust distribution will affect the prior letter_ruling or prevent the prior letter_ruling from having full force and effect caveats we express no opinion about the tax treatment of the transactions described above under any provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the transaction that is not specifically covered by the above rulings in particular no opinion is expressed concerning the tax treatment of the stock purchases or the trust distribution that is not specifically covered by the above rulings procedural matters this supplemental ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this letter together with the prior letter_ruling to the taxpayer's federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file with this office a copy of this supplemental letter is being sent to your authorized representative sincerely richard k passales senior counsel branch office of associate chief_counsel corporate
